Citation Nr: 1325967	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-28 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before his 18th birthday.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to June 1953.  He died in July 1993, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2012).  In determining whether a person qualifies as a helpless child, the focus of the analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet.App. 443 (1993).  

The appellant, who was born in June 1977, and reached the age of 18 years in June 1995, claims that he became permanently incapable of self-support prior to his 18th birthday, due to psychiatric disability.  His claim was denied by the RO on the basis he was not incapable of self-support, either prior to his 18th birthday or currently.  This was based in part on an October 2010 notation that the appellant was employed at a job he had obtained without vocational assistance.  The appellant, in his substantive appeal, disputed that his job had been obtained without vocational assistance, and said that he had had to have a job coach, and also worked with a staff member to obtain services on the job.  

In addition, a child may be found to have been permanently incapable of self-support prior to the age of 18 years at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  38 C.F.R. § 3.356(b)(2) (2012).  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  Id.

The claims file includes records of the appellant's psychiatric hospitalization from October 9, 1994, to November 7, 1994, with a discharge diagnosis psychosis, not elsewhere specified, with schizophrenia to be ruled out.  He had previously been hospitalized in the same facility, also for treatment of psychotic symptoms, from September 6, 1994, to October 6, 1994.  He was 17 years of age at the time of these hospitalizations.  At the time of his discharge, he was receiving the medications Haldol and Cogentin by injection.  He was moving to New York to live with an aunt upon discharge, and was to be followed at the Mid Erie Mental Health Clinic.  

Thus, before his 18th birthday, he spent two months hospitalized for psychotic symptoms, with schizophrenia noted as a possible diagnosis.  Records of his treatment at Horizon Health Center from July 2003 to November 2010 are also of record, and show diagnoses including schizophrenia, paranoid type, and obsessive-compulsive disorder.  A medical examination and/or opinion is needed to determine if he became incapable of self-support prior to the age of 18.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

In addition, records from Mid Erie Mental Health should be obtained if available, and the appellant should be asked to identify any other mental health treatment he has received since the 1994 hospitalizations.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any needed authorizations, request all records of the appellant's treatment at Mid Erie Mental Health dated from November 1994 to the present.  (The address of this facility, as of October 1994, was 1520 Walden Ave., Cheektowaga, NY  14225.)

2.  Ask the appellant to identify, to the extent he is able, the names, locations and approximate dates of treatment for any health care providers who provided mental treatment and/or evaluations (besides Mid Erie and Horizon) from November 1994 to the present.  Obtain any available records adequately identified.

3.  Then, schedule the appellant for an examination by a VA psychiatrist or psychologist, for an opinion it is at least as likely as not (50 percent probability or greater) that the appellant was permanently incapacitated for self-support prior to attaining the age of 18 (i.e., on or before June 27, 1995).  

The examiner should be aware that the appellant may still be found to be permanently incapable of self-support prior to the age of 18 years, even if there were short intervening period or periods when his condition was such that he was employed, provided that the cause of the incapacity is the same as that shown prior to his 18th birthday, and there were no intervening diseases or injuries that could be considered major factors.  

The examiner should also keep in mind that employment that is only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  The examiner must provide a complete rationale for his or her opinion.  The claims file must be provided to the examiner in conjunction with the examination, and any needed tests or studies should be obtained prior to the final opinion.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the appellant's claim for status as a "helpless child."  If the claim is denied, the appellant must be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


